CONTINUATION SHEET

Continuation of 3.  The proposed amendments filed after a final rejection, but prior to filing a brief, will not be entered because: they raise new issues that would require further search and consideration; and are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 
In the instant case, while previous claim 9 and the instant specification (see [0056] of the filed specification) provide some support for the proposed amendments to claim 1.  However, the limitations of the proposed amendments contain subject matter that is considered to lack written description support (e.g. "the native carbon nanofiber" or "increasing a native volume density of the native carbon nanofiber").  Furthermore, the previous limitations recited that "the volume density" was "capable of being increased by a factor of 500", as opposed to the proposed amendments to the claim which now requires "increasing the volume density by a factor of 500".  For at least these reasons, the proposed amendments are considered to not place the application in better form for appeal and require further search and consideration.

Continuation of 12.  The request for reconsideration has been considered by does NOT place the application in condition for allowance because the proposed amendments to the claims recite new limitations that were not previously considered requiring new search and consideration that cannot be reviewed within the guidelines of the pilot program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781